Exhibit 10.63

EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 9th day of September, 2008,
by and between MICHAEL L. PRETIGER (“Employee”) and STONECO H, INC. (“Company”),
a Delaware corporation.

WITNESSETH:




WHEREAS, Company has acquired substantially all of the assets and business of
MDA Holdings, Inc., a Georgia corporation (“Holdings”), Medical Doctor
Associates, Inc., a Georgia corporation (“MDA - GA”), Allied Health Group, Inc.,
a Georgia corporation (“AHG”), Credent Verification and Licensing, Inc., a
Georgia corporation (“CVL”) and all of the issued and outstanding shares of
Jamestown Indemnity, Ltd. (“Jamestown,” together with Holdings, MDA-GA, AHG and
CVL, collectively referred to herein as “MDA”);




WHEREAS, Employee previously served as the former Chief Financial Officer of
Holdings;

WHEREAS, Company is engaged in the business of contracting with physicians and
allied health professionals for temporary and/or permanent assignments at
healthcare facilities throughout the United States and the Employee will be
involved in that business after the date hereof;

WHEREAS, Employee possesses certain skills which Company wishes to utilize in
its business, and Employee wishes to provide certain services to Company upon
the terms and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.

Employment.  Company engages Employee to serve as the EVP, Finance and
Administration of Company, and, subject to the limitations on the assignment of
duties set forth in Section 3(a), Employee agrees to serve Company as an
employee in any capacity as the Executive Vice President, Finance and
Administration of Company and its Board of Directors may, from time to time,
determine, upon the terms and conditions hereinafter set forth.  Unless
otherwise directed by the President or Company’s Board of Directors, Employee
shall report to the President of Company.

2.

Term; Renewal.  The term of Employee’s employment under this Agreement shall be
for an initial term commencing and ending on the dates set forth on Addendum A
attached hereto and incorporated herein by reference, which term shall
automatically renew for successive one (1) year terms, on the same terms and
conditions set forth herein, unless either Company or Employee gives written
notice to the other, at least sixty (60) days prior to the expiration of the
initial term or any renewal term, that the then current term will not renew.





--------------------------------------------------------------------------------

3.

Services; Duties.

(a)

During the term of Employee’s employment hereunder, Employee shall serve in the
capacities and perform the duties and responsibilities described in numbered
item 5 of Addendum A, or as are normally associated with the position of
Executive Vice President.  The Employee shall also perform such additional or
other duties as may be delegated to Employee by the President or the Board of
Directors; provided, however, that such additional or other duties shall be (i)
consistent with the needs of Company, (ii) consistent with Employee’s skills and
experience, and (iii) commensurate with Employee’s title and level of
compensation.  Any material diminution or increase in Employee’s duties or
responsibilities, or change in duties or responsibilities that would require
Employee to engage in employment outside the Atlanta metropolitan area for
periods of time materially greater than those required while Employee was
employed by Holdings, must be approved by Employee.

(b)

During the term of Employee’s employment hereunder, except for periods of
illness, disability, reasonable vacation periods, and reasonable leaves of
absence, all subject to policies generally applicable to other senior executives
of Company or Cross Country Healthcare, Inc. (“Cross Country”), Employee shall
devote substantially all of Employee’s business time, attention, energy and
skill to the business of Company, and shall perform such services in a faithful,
competent, and diligent manner at the direction of the President.  Employee
shall take actions that are reasonable and consistent with Employee’s past
practices as the former Chief Financial Officer of Holdings.  Employee agrees
that Employee will not hold any concurrent employment or business positions
without the prior express written consent of Company.  Employee shall be
eligible to participate as a member in community, civic, religious, or similar
organizations, including service on the board of directors or trustees of such
organizations, and may pursue personal investments which do not present any
conflict of interest with Company, or unfavorably affect the performance of
Employee’s duties pursuant to this Agreement.  

(c)

The foregoing notwithstanding, Company acknowledges and agrees that

(i)

Employee will be engaged by Holdings as an independent contractor (with
signature authority) to provide certain services to Holdings that are necessary
and appropriate to wind down, liquidate, and dissolve the MDA businesses and the
ESOP Trust that owns Holdings (the “Wind Down”);

(ii)

Employee will require limited access to Company's computer systems and the
former books and records of Holdings for the purpose of preparing tax returns
and performing other necessary and appropriate tasks related to the Wind Down;
and

(iii)

Employee will receive compensation from Holdings in respect of such services.





2













--------------------------------------------------------------------------------

(iv)

Employee agrees not to subcontract with any other employee of  Company or its
affiliates on behalf of Holdings, its shareholders or affiliates, or otherwise
engage any other employee of Company or its affiliates to assist with any
services provided to Holdings under this Section 3, without the prior approval
of Joseph A. Boshart, CEO of Cross Country.

Employee may engage in the activities that are necessary and appropriate to the
Wind Down at any time so long as Employee does so in a manner that is not
disruptive to the Company’s business and so long as Employee faithfully,
competently, and diligently performs Employee's duties under this Agreement

(d)

During the term of Employee’s employment hereunder, Company shall provide
Employee with such equipment, office space and administrative support as Company
determines in its business judgment to be appropriate for Employee to perform
Employee’s duties and responsibilities hereunder.

(e)

The Employee shall comply with all reasonable policies and procedures generally
applicable to senior executives of Company adopted by Company from time to time.

(f)

The office of Employee shall be located at Company’s main office in Norcross,
Georgia, or at such other location within thirty (30) miles of the main office
in Norcross, Georgia, as Company may from time to time designate..

4.

Compensation as Employee.

(a)

At all times during the initial term or any renewal term of this Agreement,
Company shall pay Employee's base compensation as reflected on Addendum B
attached hereto and incorporated herein by reference (“Employee’s Initial Base
Salary”), payable at Company’s usual payroll dates, and provide Employee with
the opportunity to earn bonuses under a bonus plan, also as set forth on
Addendum B, and any other benefits set forth in Addendum B.  During the initial
term or any renewal term hereof, Employee’s base compensation shall not be
reduced below Employee’s Initial Base Salary and Employee’s bonuses shall be
substantially similar to the bonus described on Addendum B and, in no event, any
less favorable to Employee than such bonus plan.  All amounts paid hereunder by
Company to Employee shall be subject to all applicable local, state and federal
withholding taxes.

(b)

Company shall pay or reimburse Employee for all reasonable travel and other
expenses incurred by Employee in the performance of Employee's obligations and
duties under this Agreement.  Upon submission of such vouchers, receipts and
other evidence as may be required by Company, Employee shall be entitled to
receive reimbursement from Company, in accordance with Company’s reimbursement
practices for expenses for other senior executives of Company or Cross Country.
 





3













--------------------------------------------------------------------------------

5.

Termination of Employment.

(a)

In the event the employment of Employee is terminated (i) for cause; or (ii)
Employee resigns Employee's employment with Company (other than for good reason)
or fails to accept Company’s renewal of this Agreement upon terms that are
substantially the same as those contained herein; or (iii) Company does not
renew the initial or any renewal term of this Agreement for any reason other
than for cause, Employee (or Employee personal representative) shall be paid all
accrued salary, earned bonus pursuant to Addendum B, and any other benefits
which have then accrued and to which Employee is entitled to as of the date of
termination.  However, in the event of a termination described in this
subsection (a), Employee shall not be entitled to the severance compensation
provided for in subsection (b).  Provided, further, if Employee’s employment is
terminated under any of the circumstances described in subsections (a)(i),
(a)(ii) or (a)(iii) of this Section 5, Employee also shall be subject to the
restrictive covenant provisions of Section 7 as well as Employee independent
nondisclosure obligations set forth in Section 8.

(b)

In the event (i) the employment of Employee is terminated for any reason other
than the circumstances described in subsection (a) of this Section 5 or (ii)
Employee terminates this Agreement “for good reason” (as such term is defined in
Section 5(f), then in addition to receiving all accrued salary, earned bonus
pursuant to Addendum B any other benefits which have then accrued and to which
Employee is entitled to as of the date of termination, Company further agrees,
subject to its right of set off provided for in Section 9(a) and subject to
Employee’s performance of the restrictive covenants provided for in Section 7 as
well as Employee independent nondisclosure obligations set forth in Section 8
respectively, to provide Employee with severance compensation.  The amount of
such severance compensation shall be equal to the average of Employee’s annual
compensation as reported on IRS Form W-2, for the two full calendar years
preceding the date of Employee’s termination of employment.  The severance
compensation will be paid for a period equal to one (1) year (which is the
period of non-competition and non-solicitation provided for under this
Agreement).

(c)

The portion of Employee’s severance compensation which constitutes payments
equal to Employee average compensation shall be paid by Company to Employee in
equal installments over the months specified in subsection (b), commencing on
the date of Employee’s termination of employment under this Agreement.  Such
severance payments shall be made on Company’s usual payroll dates.

(d)

All amounts paid under subsections (b) and (c) to Employee shall be subject to
any applicable local, state or federal withholding taxes.

(e)

For purposes of this Agreement, “for cause” means (i) Employee’s gross
negligence in the performance or intentional nonperformance of any of Employee’s
material duties and responsibilities as an officer or employee of Company which
is not due to a medical impairment (as certified in writing by an independent
physician selected by Employee with the approval of Company, which approval
shall not be unreasonably withheld, and licensed to practice





4













--------------------------------------------------------------------------------

medicine in the State of Georgia) or total disability and which is not remedied
within thirty (30) days after receipt by Employee of written notice thereof from
Company, (ii) conviction of any felony, (iii) Employee’s proven commission of
fraud, (iv) Employee’s confirmed positive illegal drug test result, or (v)
Employee’s proven willful breach of this Agreement that materially and adversely
affects Company.

(f)

For purposes of this Agreement, “for good reason” means any situation during the
term of this Agreement in which the status, character, capacity, location, or
circumstances of Employee’s employment have been materially and adversely
altered by Company, whether by (1) any relocation of Employee’s office to a
location that is more than thirty (30) miles of Company's main office in
Norcross without Employees consent, (2) any change in duties or responsibilities
that would require Employee to engage in employment outside the Atlanta
metropolitan area for periods of time materially greater than those required
while Employee was employed by Holdings, (3) any material breach of this
Agreement by Company, (4) any material and adverse change in the title,
reporting relationship(s), responsibilities, or perquisites of Employee, and/or
(5) any assignment of duties materially and adversely inconsistent with
Employee’s position and duties as described in this Agreement or inconsistent
with Employee’s skill and experience.

(g)

For purposes of this Agreement, “total disability” shall mean the inability of
Employee to perform the material aspects of Employee’s duties under this
Agreement for a period of at least ninety (90) substantially consecutive days,
as determined by an independent physician selected by Employee with the approval
of Company, which approval shall not be unreasonably withheld, and licensed to
practice medicine in the State of Georgia.

(h)

In the event that Employee’s employment is terminated under Section 5 (b), then
Company shall pay Employee an additional amount equal to Employee’s cost of
COBRA health continuation coverage for Employee and Employee's dependants for so
long as Employee and Employee's eligible dependants are entitled to receive
COBRA continuation coverage from Company under the applicable laws, rules and
regulations governing COBRA.  For purposes of this Section 5 (i) and the
Employee’s right to elect continued coverage under Company’s group health
plan under COBRA, in the case of a termination of the Employee’s employment with
Company under Section 5 (b), Employee’s “qualifying event” (within the meaning
of Internal Revenue Code Section 4980B(f)(3)) shall be deemed to occur as of the
date termination under Section 5 (b)begins.

6.

Employee Benefits.

(a)

In addition to Employee’s basic annual salary, Employee shall be entitled to
earn bonuses in accordance with the bonus plan described in Addendum B.

(b)

During the term of Employee’s employment under this Agreement, Employee shall be
entitled to participate in the Cross Country Healthcare, Inc. 2007 Equity
Participation Plan, savings plans, and retirement plans applicable generally to





5













--------------------------------------------------------------------------------

other senior executives of Company or Cross Country, on the same basis as such
other senior executives, unless otherwise prohibited by the terms of such plans.

(c)

During the term of Employee’s employment hereunder, Employee shall be entitled
to participate and receive benefits from, upon the same terms and conditions
applicable to employees generally, in any life, health, hospitalization, any
other insurance program, and any other health and employee welfare benefit plan
or program which Company may from time to time provide or make available to
other senior executives of Company or Cross Country and for which Employee is
eligible and qualified.  Provided, however, if the inclusion of Employee under
any such program or plan causes or would cause either such program or plan to be
terminated or Company to incur a materially disproportionate additional cost,
Company may elect to provide benefits of a substantially similar nature which
avoids such adverse effects.

(d)

Employee shall be entitled, without loss of pay, to vacation and sick leave as
set forth on Addendum C attached hereto and incorporated herein by reference.

(e)

Except as otherwise provide by law, Employee’s tenure during Employee’s
employment with Holdings shall be considered tenure with Company for purposes of
qualifying for participation and vesting in any of the benefit programs
addressed in Sections 6(b),(c), and (d).  Under no circumstances shall the
benefits provided to Employee pursuant Sections 6(b),(c), and (d) be materially
less beneficial than the benefits provided to Employee while Employee was
employed with Holdings.

7.

Restrictive Covenants.

(a)

During Employee’s service hereunder and for a period of one (1) year following
the date of termination, regardless of the reason, cause, or method of
termination, Employee will not, directly or indirectly, for Employee’s own
benefit or the benefit of any other person or entity:

(i)

Manage, operate, or be employed as an officer, EVP, Finance and Administration,
or chief financial officer or in any position (whatsoever the title) in which
the Employee will use the same skills, knowledge, and expertise as he did as
EVP, Finance and Administration of Company in any business, including but not
limited to, a business association, corporation, sole proprietorship or
partnership, that engages in the placement of physicians or allied health
professionals in the United States.  Employee specifically agrees and
acknowledges that Company has a reasonable interest in protecting its business
and goodwill from competition with the Employee as set forth in the previous
sentence.  Employee specifically agrees and acknowledges that because Company
operates throughout the United States and because Employee specific duties and
responsibilities involve management and operation of Company throughout the
United States that the territorial restriction is reasonable.








6













--------------------------------------------------------------------------------

(ii)

Solicit in any manner or seek to obtain the business of any customer or
prospective customer of Company with whom Employee had material contact
 (meaning contact either on behalf of Company, MDA, or their respective
affiliates, or in an effort to further the business of Company, MDA, or their
respective affiliates) during Employee’s employment with Company or MDA, other
than for Company, or attempt to influence or encourage any customers,
prospective customers, vendors, agents, consultants, referral sources,
suppliers, landlords or other business contacts with whom Employee had contact
during the one year prior to termination of Employee’s employment with Company
(including during Employee’s employment by Holdings) to terminate, reduce,
withdraw, curtail, cancel or otherwise cease or materially and adversely modify
their business relationship with Company and/or its affiliates; or

(iii)

Solicit the employment of or hire, or encourage any employee with whom Employee
interacted during the one year prior to Employee’s termination of employment
with Company (including during Employee's employment by Holdings prior to the
date of this Agreement) to terminate Employee's employment with Company.

Nothing in this subsection (a) shall prohibit Employee from acquiring, directly
or indirectly, less than a five percent (5.0%) interest in any business,
including a business which competes with Company, the equity securities of which
are readily tradeable on an established securities market.

(b)

For purposes of this Agreement, a “customer” shall be deemed to be any person,
business, partnership, proprietorship, firm, organization or corporation with
whom or which the Employee has had material contact within one (1) year prior to
the date of the termination of Employee’s employment under this Agreement, and
the phrase “service the business of any customer” means the development,
modification, enhancement or improvement of any product or service offered by
Company or which is reasonably related to the products or services offered by
Company.   The term “prospective customer” as used herein shall apply to any
person or entity that has been identified by Company as a potential customer and
has been contacted by one or more representatives of Company regarding the
potential provision of any professional service within one (1) year prior to the
last day of Employee’s employment with Company; this definition shall include
only individuals and entities for which Company has a reasonable prospect of
providing professional services in the future.  The Employee hereby acknowledges
that, by virtue of Employee’s position and access to information, Employee will
have advantageous familiarity and personal contacts with Company’s customers,
wherever located, and that the restrictions contemplated hereby are reasonable
for the protection of Company’s goodwill and customer base, and Company’s
efforts in the development of such customers.

(c)

In the event that Employee is entitled to severance compensation under Section
5(b) and Company defaults in its obligation to pay such severance compensation
and fails to cure such default within ten (10) days after receipt by Company of
written notice thereof from Employee, then all obligations of Employee under
this





7













--------------------------------------------------------------------------------

Section 7 shall automatically terminate without affecting Employee’s rights to
collect all severance compensation due to Employee.

8.

Covenant Not to Disclose Confidential Information.

“Confidential Information” means any and all information regarding the business
of Company and the affiliates that is (1) not publicly known and (2)
commercially valuable, including but not limited to trade secrets, customer
lists, information, know-how, skills, knowledge, ideas, knowledge of customer’s
commercial requirements, pricing, pricing methods, customer lists, sales and
marketing techniques and agreements, consultant relationships and agreements,
financial information, intellectual property, codes, research, development,
research and development programs, processes, documentation, or devices used in
or pertaining to Company’s business and (i) which relates in any way to
Company’s business, products or processes, or (ii) which is discovered,
conceived, developed or reduced to practice by Employee, either alone or with
others either (x) during the term of this Agreement, or (y) at Company’s
expense, or (z) on Company’s premises.  The term “Confidential Information”
shall not include information that has become generally known to the public or
easily obtained from public sources or public records unless Employee wrongly
causes the Confidential Information to become generally known or easily obtained
from public sources or public records.  The term “Confidential Information”
shall not include information that was known to Employee prior to becoming
employed by Holdings.

(a)

During the course of Employee's services hereunder, Employee may become
knowledgeable about, or become in possession of, Confidential Information.
 Employee understands and acknowledges that as a result of Employee's position
with Company and Employee's previous position with Holdings prior to the date of
this Agreement, Employee became knowledgeable about, or came into possession of,
Confidential Information.  Employee acknowledges and agrees that if such
Confidential Information were to be divulged or become known to any competitor
of Company or to any other person outside the employ of Company, Company would
be harmed, and that the parties have entered into this Agreement in part to
guard against such potential harm.

(b)

The Employee shall not, directly or indirectly, use any Confidential Information
for any purpose other than for the benefit of Company.  The Employee shall not
communicate, deliver, exhibit or provide any Confidential Information to any
person, firm, partnership, corporation, organization or entity, except to other
employees or agents of Company as required in the normal course of Employee’s
service as an employee or except as the President or any authorized officer of
Company may direct in writing.  

(c)

With respect to Confidential Information not qualifying for protection under the
law as a trade secret, the covenant contained in this Section 8 shall be binding
upon Employee during the term of Employee's employment under this Agreement and
for the two (2) year period following the termination hereof (“Effective
Period”).  During the Effective Period, Employee agrees not to disclose any
Confidential Information unless allowed by the Section 8, including Section 8(e)
or unless Employee is required to disclose such information by law.  The
Employee may not, under any circumstances, disclose Confidential Information





8













--------------------------------------------------------------------------------

qualifying for protection as a trade secret under O.C.G.A. § 10-1-761(4) for so
long as that information remains a trade secret, unless required by law.  The
Employee agrees to notify Company within three (3) business days of the receipt
of any such court order, subpoena, or other legal process demanding disclosure
of Confidential Information and agrees not to disclose any Confidential
Information in response to such a request without written consent of Company.

(d)

The Employee agrees that all Confidential Information and all records, documents
and materials relating to all of such Confidential Information, shall be and
remain the sole and exclusive property of Company.

(e)

It is expressly agreed and understood by Company that Employee may use such
Confidential Information as is reasonably necessary or appropriate to the Wind
Down.

9.

Remedies.

(a)

The Employee agrees that Company will suffer irreparable damage and injury and
will not have an adequate remedy at law in the event of any breach by Employee
of any provision of Section 7 or 8.  Accordingly, in the event of a breach or of
a threatened or attempted breach by Employee of Section 7 or 8, in addition to
all other remedies to which Company and its shareholders are entitled under law,
in equity, or otherwise, including but not limited to the recovery of any
damages, Company and/or any of its shareholders shall be entitled to a temporary
restraining order and permanent injunction (without the necessity of showing any
actual damage) or a decree of specific performance of the provisions of Section
7 or 8 and no bond or other security shall be required in that connection and
may suspend the payment of any severance amounts being paid to the Employee
under Section 5.  In the event any party hereto is required to engage in legal
action, whether before a court of competent jurisdiction or before an
arbitrator, against any other party hereto, either as plaintiff or defendant, in
order to enforce or defend any of the party's rights under this Agreement, and
such action results in a final judgment or binding arbitration award in favor of
one or more parties, then the party or parties against whom said final judgment
or binding arbitration award is obtained shall reimburse the prevailing party or
parties for all legal fees and expenses incurred by the prevailing party or
parties in asserting or defending the party's rights hereunder.

(b)

The Employee acknowledges and agrees that in the event of termination of this
Agreement for any reason whatsoever, Employee can obtain other employment not in
violation of Section 7 of this Agreement, and that the issuance of an injunction
to enforce the provisions of Section 7 or 8 will not prevent Employee from
earning a livelihood.

(c)

The covenants on the part of Employee contained in Sections 7 and 8 are
essential terms and conditions to Company entering into this Agreement, and
shall be construed as independent of any other provision in this Agreement.  The
existence of any claim or cause of action Employee has against Company, whether





9













--------------------------------------------------------------------------------

predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of these covenants.

10.

Inventions.

(a)

The Employee shall disclose fully to Company all inventions (i) which relate in
any way to Company’s business, products or processes, or (ii) which are
discovered, conceived, developed or reduced to practice by Employee, either
alone or with others either (x) during the term of Employee’s employment
hereunder, or (y) at Company’s expense, or (iii) on Company’s business premises.
 Such inventions shall belong solely to Company and shall not belong to
Employee.  During the term of this Agreement, Employee shall assign to Company,
exclusively and free from any royalty obligation or any other legal or equitable
title or right of Employee, all such inventions referred to above and all
patents, trademarks, copyrights, and maskworks, and any and all applications and
rights pertaining thereto on a worldwide basis.  The Employee shall assist
Company, during and subsequent to the term hereof, in every proper way, but
without any further compensation or additional consideration, to transfer and
assign such inventions to and for Company’s benefit and enjoyment and to
cooperate as may be reasonably requested to perfect Company’s ownership therein
and, if requested by Company, to prosecute or direct in prosecuting any
application for or registration with respect to any patent or other applicable
intellectual property right, including, but not in limitation thereof, the
execution and delivery of applications for the registration of one or more
intellectual property rights and assignments of the same as may be deemed
necessary or desirable by Company in any office selected by Company.  The
judgment of Company with respect to the ability to register any particular item
of intellectual property shall be final and conclusive.

(b)

Any improvements made upon such inventions by Employee subsequent to the term
hereof shall be presumed to have been developed during the term hereof and by
and for the benefit of Company and accordingly shall be the property of Company.

(c)

The Employee agrees to execute such other standard forms relating to the
invention or development of inventions and other intellectual properties as
Company may require of its consultants and employees generally.

11.

Surrender of Records.  Upon termination of Employee’s employment for any reason,
Employee shall immediately surrender to Company any and all records, notes,
documents, forms, manuals, photographs, instructions, lists, drawings,
blueprints, programs, diagrams or other written, printed or electronic material
(including any and all copies made at any time whatsoever) in Employee's
possession or control which pertain to the business of Company.  Employee also
agree to delete permanently from any personal electronic devices such as mobile
phones, Blackberries®, PDAs, and computers and not to retain in any form
whatsoever all Confidential Information, except as may be allowed by the
President of Company with express written permission.








10













--------------------------------------------------------------------------------

12.

Termination.  

(a)

During the initial term or any renewal term, the employment of Employee may be
terminated by Company:

(i)

Without cause by giving Employee sixty (60) days prior written notice;

(ii)

Immediately for cause, as defined in Section 5(e);

(iii)

Immediately, upon Employee’s death; or

(iv)

By the mutual agreement of the parties.

(b)

During the initial term or any renewal term, the employment of Employee may be
terminated by Employee:

(i)

Without cause by giving Company sixty (60) days prior written notice;

(ii)

Immediately for good reason, as defined in Section 5(f); or

(iii)

By the mutual agreement of the parties.

13.

Time is of the Essence.  Time is of the essence with respect to all payments to
be made hereunder to Employee and the delivery of all benefits to be delivered
to Employee hereunder.

14.

Parties Bound.  All provisions of this Agreement shall inure to the benefit of
and be binding upon the parties hereto, their heirs, personal representatives,
successors and, as allowed hereunder, their assigns.

15.

Representation.  Employee represents that Employee has read this Agreement and
has employed legal counsel to review the meaning of the provisions and to
provide advice regarding this Agreement prior to Employee’s execution of it.

16.

Entire Agreement.  This Agreement sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto.  No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver by any party of the same or any
other provision in any other instance.  

17.

Effect and Modification.  This Agreement comprises the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
earlier agreements relating to the subject matter hereof.  No statement or
promise, except as herein set forth, has been made with respect to the subject
matter of this Agreement.  No modification or amendment hereof shall be
effective unless in writing and signed by Employee and an officer of Company
(other than Employee), and no agreement by any party that is inconsistent with
the provisions hereof shall be enforceable unless evidenced by the written
consent of such party.  The exchange of copies and signature pages of this
Agreement and any amendments thereto by facsimile or Portable Document Format
(PDF) transmission (with evidence of confirmed receipt)





11













--------------------------------------------------------------------------------

shall constitute effective execution and delivery of this Agreement and any
amendment thereto as to the parties and may be used in lieu of the original
Agreement or amendment for all purposes.  Signatures of the parties transmitted
by facsimile or Portable Document Format (PDF) shall be deemed to be their
original signatures for all purposes.

18.

Non-Waiver.  Company’s or Employee’s failure or refusal to enforce all or any
part of, or Company’s or Employee’s waiver of any breach of this Agreement,
shall not be a waiver of Company’s or Employee’s continuing or subsequent rights
under this Agreement, nor shall such failure or refusal or waiver have any
affect on the subsequent enforceability of this Agreement.  

19.

Non-Assignability.  This Agreement contemplates that Employee will personally
provide the services described herein, and accordingly, Employee may not assign
Employee’s rights or obligations hereunder, whether by operation of law or
otherwise, in whole or in part, without the prior written consent of Company.
 Company may assign this Agreement in its entirety or any portion thereof or
rights thereunder in its sole discretion provided that the assignee agrees to
assume all of Company’s obligations hereunder.

20.

Severability/Interpretation.  The unenforceability or invalidity of any
provision in this Agreement shall not affect the enforceability or validity of
any remaining provisions in this Agreement, which shall be interpreted and
construed to fully carry out the intention of the parties.  The judicial body
interpreting this Agreement shall be authorized and instructed to rewrite any
aspect of this Agreement which is unenforceable as written in such a fashion so
that they may be enforced to the greatest extent legally possible.  Employee
acknowledges and agrees that the covenants and agreements contained in this
Agreement shall be construed as covenants and agreements independent of each
other or any other contract between the parties hereto and that the existence of
any claim or cause of action by Employee against Company shall not constitute a
defense to the enforcement by Company of said covenants and agreements, except
as otherwise provided herein.  The judicial body interpreting this Agreement
shall not more strictly construe the terms of this Agreement against one party,
it being agreed that both parties and/or their attorneys or agents have
negotiated and/or participated in the preparation hereof.

21.

Notice.  Any notice, request, demand, instruction, other communication, or other
document to be given hereunder to any party shall be in writing and shall be
deemed to have been duly given if (a) delivered in person, (b) made by facsimile
transmission, or (c) sent by overnight courier service (with all fees prepaid),
as follows:

If to Employee:

5642 Creekside Drive

Norcross, GA  30092




With a copy to:

Chorey, Taylor & Feil, A Professional Corporation

3399 Peachtree Road, N.E.

Suite 1700, The Lenox Building

Atlanta, Georgia 30326

Fax:  (404) 841-3221

Attn:  Thomas V. Chorey, Jr., Esq.




If to Company:

STONECO H, INC.

6551 Park of Commerce Blvd, N.W.





12













--------------------------------------------------------------------------------

Boca Raton, Florida 33487

Attn:  Susan E. Ball, General Counsel

Facsimile:  (800) 440-5790




Any such notice, request, demand, instruction, other communication, or other
document shall be deemed to be given if delivered in person, on the date
delivered, if made by facsimile transmission, on the date transmitted, or, if
sent by overnight courier service, on the date sent as evidenced by the date of
the bill of lading; and shall be deemed received if delivered in person, on the
date of personal delivery, if made by facsimile transmission, upon confirmation
of receipt, or if sent by overnight courier service, on the first business day
after the date sent.  Any party sending a notice, request, demand or other
communication by facsimile transmission shall also send a hard copy of such
notice, request, demand or other communication by one of the other means of
providing notice set forth in this Section 21.  Any notice, request, demand or
other communication shall be given to such other representative or at such other
address as a party to this Agreement may furnish to the other parties in writing
pursuant to this Section 21.




22.

Governing Law.  This Agreement is being delivered in and shall be construed and
enforced in accordance with the laws of the State of Georgia, other than its
rules with respect to choice of laws.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall exclusively be brought against any of the parties in the courts of the
State of Georgia, County of Gwinnett, or, if it has or can acquire jurisdiction,
in the United States District Court for the Northern District of Georgia, and
each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.

23.

Prior Agreements.  Employee represents and warrants to Company that Employee is
not a party to or otherwise bound by any agreement that would restrict in any
way the performance by Employee of Employee’s duties, services and obligations
under this Agreement, that Employee has disclosed to Company all employment type
agreements to which Employee has been bound, including without limitation
employment agreements, consulting agreements, non-compete agreements or
covenants, confidentiality or non-disclosure agreements or covenants, and
intellectual property assignment agreements, and that Company will not have any
liability to any third party arising out of Employee entering into this
Agreement or performing hereunder.

24.

Headings.  The headings of the Agreement sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.





13













--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written, but effective as of September __,
2008.




 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/  Michael L. Pretiger

 

 

Michael L. Pretiger

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

STONECO H, INC, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  Jim Ginter

 

 

James E. Ginter,

 

 

 

 

 

 

 

 

CROSS COUNTRY:

 

 

 

 

 

CROSS COUNTRY HEALTHCARE, INC,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  Victor Kalafa

 

 

Victor Kalafa, VP Corporate Development








14













--------------------------------------------------------------------------------

ADDENDUM A

TO EMPLOYMENT AGREEMENT

BETWEEN MICHAEL L. PRETIGER AND

STONECO H, INC.,

EFFECTIVE AS OF SEPTEMBER 9, 2008







This Addendum relates to the Employment Agreement between StoneCo H, Inc. (the
“Company”) and Michael Pretiger (“Employee”), effective as of September __,
2008.  This Addendum is incorporated therein by reference and shall be an
integral part of the Employment Agreement.

1.

Name of Employee:

Michael L. Pretiger

2.

Date of Commencement:

September 9, 2008

3.

Date Initial Term Ends:

December 31, 2010

4.

Title:

EVP, Finance and Administration

5.

Job Description and Duties:

As a member of the executive team, Employee shares responsibility for the
overall strategic direction, growth and profitability of Company and its
subsidiary companies. Employee’s responsibilities include, among other things,
the following:

·

All accounting, finance, treasury, investment management, banking and tax
functions.

·

All information system and information technology functions.

·

All financial reporting, financial forecasting, business process improvement
management, financial analysis and performance measurement.

 

 

 

 

 

 







Date: September 9, 2008














15













--------------------------------------------------------------------------------

ADDENDUM B

TO

EMPLOYMENT AGREEMENT




This Addendum relates to the Employment Agreement between StoneCo H, Inc.,
(“Company”) and Michael L. Pretiger (“Employee”), effective as of September __,
2008.  This Addendum is incorporated therein by reference and shall be an
integral part of the Employment Agreement.




Officer Compensation Structure

Effective September 9, 2008




BASE COMPENSATION




Michael L. Pretiger - $175,000




BONUS PLAN




Holdings previously established a bonus plan for the above referenced officer
based on a targeted EBITDA of MDA for a 100% performance at $110,000 and the
bonus plan is being assumed by Company, all as described below.  




ANNUAL MDA EBITDA TARGET – CALENDAR YEAR 2008

$14,375,000




BONUS POOL

$110,000




Earn Rates for Bonus Pool




Target Achievement Level (%)

Earn Rate (%)

.00%-89.99%

.00%

90.00%

80.00%

90.01%-100.00%

For each one hundredth of a percentage point of target achievement above 90% but
not more than 100% the Earn Rate increases by two one-hundredth’s of a
percentage point up to 100% of allocated bonus pool amount.

100.01%-125.00%

For each one hundredth of a percentage point of target achievement above 100%
but not more than 125% the Earn Rate increases by one one-hundredth’s of a
percentage point up to 125% of allocated bonus pool amount.

125.01% and above

125%








16













--------------------------------------------------------------------------------

Payment Schedule




Quarterly Non Forfeitable Payments




The bonus plan is an annual bonus plan.  However, quarterly non forfeitable
bonus payments will be made for a bonus component when at least 90% of a bonus
component target is achieved not to exceed a 100% earn rate.  The quarterly
bonus payment will equal 75% of the cumulative bonus earned less previous
quarterly payments.  The quarterly payments will be made on April 30, 2008, July
31, 2008 and October 31, 2008.




Annual Calculation




As soon as practical after December 31, 2008, a final bonus calculation is to be
prepared.  If the bonus earned exceeds the sum of all quarterly bonus payments,
the excess shall be paid in full on the pay date following the audit committee's
acceptance of the audited financial statements for December 31, 2008 from
Company's independent auditors.  If the final bonus calculation does not exceed
the sum of all quarterly bonus payments, Employee will not be required to pay
back the excess of the quarterly payments.




Quarterly Targets




The following quarterly targets are to be used for purposes of calculating the
quarterly bonus payments.




 

EBITDA

Component

Q1

$2,654,240

Q2

$4,202,464

Q3

$3,957,900

Q4

$3,560,396

Total

$14,375,000







Previous Payments by Holdings and Assumption by Company




Prior to Company's acquisition of the assets of Holdings, Holdings made the Q1
payment for the quarter ending on March 31, 2008 to Employee on or before April
30, 2008 and the Q2 payment for the quarter ending on June 30, 2008 to Employee
on or before July 31, 2008.  Company agrees to make the Q3 payment for the
quarter ending on September 30, 2008 to Employee on or before October 31, 2008
and to calculate and pay the final bonus as soon as practical after December 31,
2008.  In calculating the Q3 payment for the quarter ending on September 30,
2008 and the final bonus, Company shall include the EBITDA generated by Holdings
in 2008 prior to the closing of the Asset Purchase Agreement among Holdings,
Company and Cross Country Healthcare, Inc.








17













--------------------------------------------------------------------------------

Effect of Termination on Bonus




In the event that the employment of Employee is terminated by Company for any
reason other than for cause or terminated by Employee for good reason in any
quarter of the calendar year other than the fourth quarter, Employee shall be
entitled to receive (i) the non forfeitable bonus payment to which Employee
would have been entitled as if Employee were employed for the entire quarter in
which the employment of Employee is terminated and (ii) the amount by which the
final bonus exceeds the non forfeitable bonus payments for all quarters prior to
and including the quarter in which the employment of Employee is terminated.  In
the event that the employment of Employee is terminated by Company for any
reason other than for cause or terminated by Employee for good reason in the
fourth quarter of the calendar year, Employee shall be entitled to receive the
full final bonus for the year as if employed at the end of the fourth quarter.
 In the event that the employment of Employee is terminated by Company for cause
or terminated by Employee without good reason during a quarter of the calendar
year,  Employee would not receive the bonus for that partial quarter or any
final bonus for that year, but would receive bonuses for all completed quarters
at the time of termination.  All bonus payments made hereunder shall be made on
the dates provided above.

















18













--------------------------------------------------------------------------------




ADDENDUM C

TO

EMPLOYMENT AGREEMENT







1.

Employee shall be entitled to an annual vacation and sick leave benefit ("PTO")
of 25 days, together will all customary holidays.

2.

At the end of each year, if Employee has any unused days of PTO, Employee may
"roll over" up to 10 days of PTO to the next year.  Employee receives no
remuneration for unused days of PTO.





19











